DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 has been entered.
Applicant’s amendments to the claims and arguments filed on April 25, 2022 have been received and entered. Claims 1, 8, 9, 12- 14, 17-18, 17-20 have been amended, while claims 2-3, 6-7 and 10 have been canceled. The objection to the specification is withdrawn in view of applicant’s amendments to the claims. Claims 1, 4- 5, 8-9, 11-19 and 20 are pending in the instant application. 
Election/Restrictions
Applicant’s election without traverse of species (i) in the reply filed on June 7, 2019 was acknowledged. Upon further consideration election of species requirement between different species were withdrawn and all the withdrawn species were rejoined with the elected species. The requirement was deemed proper and was therefore made FINAL.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/09/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 
Priority
Instant application is a 371 of PCT/US16/43762 filed on 07/22/2016 that claims priority from provisional application no 62/196,634 filed on 07/24/2015.

Claims 1, 4- 5, 8-9, 11-19 and 20 are under consideration. 


Withdrawn-Claim Rejections - 35 USC § 103
Claims 1, 4-5, 8-9, 11-12 and 13 were rejected under 35 U.S.C. 103 as being unpatentable over Elangovan et al (US20160220698, dated 08/04/2016, EFD 12/20/2014), Huang et al (Biomaterials, 2013, 34(16), 4038-4047, IDS), Pauksto et al (WO 2013/103423, dated 04/11/2013, art of record) as evidenced by Lieleg et al (Biophysical Journal Volume 97 September 2009 1569–1577).  Applicant’s amendments to the claims introducing the limitation “collagen material further comprise nucleic acid-based molecules that modulate gene expression of the cells attached to the fibrils” and deleting the phrase “mmRNA that modulate gene expression of the cells attached to the fibrils, such that the positively charged collagen nanofibrils compensate the negatively mmRNA incorporated on the surface of the nanofibrillar collagen” necessitated new and modified rejection. Therefore, the previous rejections of claims are hereby withdrawn in view of new rejection as set forth below. Applicants’ arguments with respect to the withdrawn rejections are thereby rendered moot. 
Claim 13 and 15 is rejected under 35 U.S.C. 103 as being unpatentable over Elangovan et al (US20160220698, dated 08/04/2016, EFD 12/20/2014), Huang et al (Biomaterials, 2013, 34(16), 4038-4047, IDS), Pauksto et al (WO 2013/103423, dated 04/11/2013, art of record), as evidenced by Lieleg et al (Biophysical Journal Volume 97 September 2009 1569–1577), Nakayama et al (ACS Nano. 17 Jun 2015, Vol. 9, No. 7; pages 6900-6908, IDS), as applied above for claim 13 and further in view of Xu et al (The Scientific World Journal 2012, Vol. 2012; 1-10, IDS). The rejection is withdrawn for the reasons discussed supra.  
Claim 16 was rejected under 35 U.S.C. 103 as being unpatentable over Elangovan et al (US20160220698, dated 08/04/2016, EFD 12/20/2014), Huang et al (Biomaterials, 2013, 34(16), 4038-4047, IDS), Pauksto et al (WO 2013/103423, dated 04/11/2013, art of record) as evidenced by Lieleg et al (Biophysical Journal Volume 97 September 2009 1569–1577) Nakayama et al (ACS Nano. 17 Jun 2015, Vol. 9, No. 7; pages 6900-6908, IDS), as applied above for claim 13 and further in view of Xu et al (The Scientific World Journal 2012, Vol. 2012; 1-10, IDS). as applied above for claim 13 and further in view of G-BIOSCIENCES ( EDC: 1-ethyl-3-(3-dimethylamino) propyl carbodiimide, hydrochloride. Datasheet [online]. 24 June 2015, IDS). The rejection is withdrawn for the reasons discussed supra.  
Claims 17, 20 were rejected under 35 U.S.C. 103 as being unpatentable over Elangovan et al (US20160220698, dated 08/04/2016, EFD 12/20/2014), Huang et al (Biomaterials, 2013, 34(16), 4038-4047, IDS), Pauksto et al (WO 2013/103423, dated 04/11/2013) as evidenced by Lieleg et al (Biophysical Journal Volume 97 September 2009 1569–1577) and  Paukshto et al (hereafter 1, US Patent no 8227574, dated 07/24/2012), Xu et al (The Scientific World Journal 2012, Vol. 2012; 1-10, IDS) and further in view of Gio BIOSCIENCES (EDC: 1-ethyl-3-(3-dimethylamino) propyl carbodiimide, hydrochloride. Datasheet [online]. 24 June 2015, IDS). The rejection is withdrawn for the reasons discussed supra.  
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Paukshto et al (US Patent no 8227574, dated 07/24/2012, art of record) as evidenced by Huang et al (Biomaterials, 2013, 34(16), 4038-4047, IDS),  and  Baker et al (Expert Rev Med Devices. 2009 6(5): 515–532, IDS)/Bolliet et al (Tissue Engineering 2008 Sep;14(3):207-19). The rejection is withdrawn for the reasons discussed supra.  
Claims 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Paukshto et al (US Patent no 8227574, dated 07/24/2012), Baker et al (Expert Rev Med Devices. 2009 6(5): 515–532, IDS)/ Bolliet et al (Tissue Engineering 2008 Sep;14(3):207-19) , Xu et al (The Scientific World Journal 2012, Vol. 2012; 1-10, IDS) and further in view of Gio BIOSCIENCES (EDC: 1-ethyl-3-(3-dimethylamino) propyl carbodiimide, hydrochloride. Datasheet [online]. 24 June 2015, IDS). The rejection is withdrawn for the reasons discussed supra.  

New-Claim Rejections - 35 USC § 103-necessiated by amendments 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 8-9, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pauksto et al (WO 2013/103423, dated 04/11/2013, art of record), Mori et al (US 20090203768, dated 8/13/2009), as evidenced by Lieleg et al (Biophysical Journal Volume 97 September 2009 1569–1577) and Aneed et al (Journal of Controlled Release 94 (2004) 1-14).
Claims are directed to a composition comprising: at least one aligned nanofibrillar collagen material with nanoweave structure and exhibiting positive charge, and enabling attachment and alignment of at least one type of cells; and said nanofibrillar collagen material further comprises nucleic acid-based molecules that modulate gene expression of the cells attached to the nanofibrillar collagen material, such that the positively charged collagen nanofibrils  compensate negatively charged nucleic acid incorporated on the surface of the nanofibrillar collagen material and facilitate transfection of the cells attached to the collagen nanofibrils. Claim interpretation: Recitation of that positively charged nanofibrillar collagen material compensate negatively charged mRNA incorporated on the surface of the nanofibrillar collagen material is interpreted as mechanism or process of incorporation of nucleic acid on the surface of collagen nanofibrillar.
With respect to claim 1, Pauksto et al teach a composition comprising aligned nanofibrillar collagen material (see para. 103) with nanoweave structure (see para. 70-74) and enabling attachment and alignment of at least one type of cells (see para 98, 100, 106); and said nanofibrillar collagen material align endothelial cells according to some embodiments of the present invention depends in part on the diameter of the collagen fibrils. It is further disclosed that variations could include nucleic acid (mRNA) that can enhance endothelial proliferation, maintain endothelial differentiation, and/or attract circulating endothelial progenitor cells (see para. 28).
 Regarding claim 4, Pauksto et al discloses the modulating properties of collagen scaffolds crosslinking to increase the mechanical property and decrease degradation rate of these scaffold (para. 11 and example 2 para. 91).
With respect to claim 5, Pauksto et al discloses the composition further comprises a medical device comprises (figure 13 A and B, abstract). 
Regarding claim 9, Pauksto et al discloses that the composition comprises cells are selected from the group consisting of myocyte precursor cells, smooth muscle cells, cardiac myocytes, skeletal myocytes, satellite cells, fibroblasts, cardiac fibroblasts, chondrocytes, osteoblasts, osteocytes, endothelial cells, epithelial cells, epidermal cells, embryonic stemcells, hemopoietic cells, neuronal cells, Schwann cells, mesenchymal stem cells, glial cells, dorsal root ganglia, anchorage-dependent cell precursors, or combinations thereof  (see para. 26, claim 23).
 Regarding claim 11, Pauksto discloses that the crosslinking a collagen scaffold with poly (ethylene glycol) as an example (para. 91).
With respect to claim 12, Pauksto discloses that the transfection of cells is significantly higher as compared on cells grown on the tissue culture plastic (see figure 5). Absent evidence of any unexpected superior results, it would have been obvious to one of ordinary skill in the art to optimize and select an appropriate target cell membrane utilizing compound that would facilitate the electrostatically bind the mRNA and to the cell type that require transfection (see figures 4 and 6C).
With respect to claim 13, Pauksto discloses a composition comprising: a thread-lik
Pauksto et al differ from claimed invention by not explicitly disclosing incorporating nucleic acid on the nanofibrillar collagen material that modulate gene expression of the cells attached to the-nanofibrillar collagen material, such that the positively charged nanofibrillar collagen material compensate negatively charged mRNA incorporated on the surface of the nanofibrillar collagen material.
Before the effective filing date of instant application, Mori provided guidance with respect to controlling rate of nucleic acid release, characterized by incorporating a nucleic acid into a positively-charged water-insoluble biodegradable polymer including collagen, and releasing the nucleic acid, wherein biodegradable polymer is collagen (see para. 20, 23). It is disclosed that positively-charged water-insoluble biodegradable polymer such as collagen comprises an introduced positively-charged group (see claim 1-4 of Mori). Aneed teaches non-viral systems are cationic in nature. They interact with negatively charged DNA through electrostatic interactions. The total charge, however, maintains a positive net value. This will enable the carrier of efficiently interacting with the negatively charged cell membranes and internalizes into the cell, which occurs mainly through the endocytosis pathway (see page 4, col. 2, para. 3). 
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to modify the composition of Pauksto by incorporating the nucleic acid in the aligned nanofibrils collagen, in order to provide a collagen fibril composition that is positively charged to incorporate nucleic acid molecules for gene delivery as disclosed in Mori, as instantly claimed, with a reasonable expectation of success, before the effective filing date of the instant application. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because prior art explicitly provided motivation to use controlled three-dimensional nano- and micro-structure, pre-determined thickness, fibril size, and high uniformity as compared to native collagen. These nano- and micro-structure collagen scaffolds show high mechanical strength and controlled biodegradation.  One of skill in the art would have had a reasonable expectation of success because prior art successfully reported incorporation of negatively charged nucleic acids on the surface of positively charged collagen leading to enhanced cellular uptake (see Mori). It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) ( www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claim 13, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pauksto et al (WO 2013/103423, dated 04/11/2013, art of record), Mori et al (US 20090203768, dated 8/13/2009) as evidenced by Aneed et al (Journal of Controlled Release 94 (2004) 1– 14), as applied above and further in view of Huang et al (Biomaterials, 2013, 34(16), 4038-4047, IDS), Nakayama et al (ACS Nano. 17 Jun 2015, Vol. 9, No. 7; pages 6900-6908, IDS).
The teaching of Pauksto, Mori and Aneed have been described above and relied in same manner here. The combination of reference teaches a composition comprising: a thread-lik
However, the combination of reference differs from claimed invention by not disclosing that the thread like scaffold has more than 20MPa and porosity at least 80% with interconnected pores to allow capillary flow along the scaffold; said scaffold has the diameter at least 50 microns and mechanical strength in the thread direction at least 20 MPa.
Huang et al teach aligned collagen fibrillar scaffolds with the woven-like helical and crimped configurations, which are typical for collagen-based fibrous tissue under reduced load. It is further disclosed that these aligned, woven fibrillar scaffolds better mimic the woven spiral structure of collagen bundles in relaxed blood vessels and have high mechanical strength. It is disclosed that the collagen membranes or scaffolds with parallel-aligned nanofibrils with controllable distribution of fibril diameters and supramolecular spatial patterns, and characterized the biological effect of anisotropic collagen nanofibrillar scaffolds on EC morphology, function, and in vivo survival (see 1039, col. 1, para. 1). Huang provide motivation to use a scaffold with controlled three-dimensional nano- and micro-structure, pre-determined thickness, fibril size, and high uniformity. These scaffolds 1) better mimic the complexity of native ECM at nano- and micro-scales, 2) show high mechanical strength, 3) have uniform properties over a large area of several cm2, and 4) have controlled biodegradation rate depending on the level of crosslinking. Furthermore, these scaffolds provide a high degree of cell adhesion and confer cell guidance signals (see page 4046, col. 1, para. 1). Huang discloses the physical properties of the nanofibrils of collagen scaffold to be about 160 MPa (page 4042, col. 1para. 3). 
Nakayama discloses a composition forming a thread-like nanofibrillar scaffolds with the fibrils aligned in the direction of the thread (abstract) such that the fibrils enable an attachment and alignment of at least human ECs (abstract) as in Pauksto. Nakayama further discloses wherein the thread-like scaffold has porosity at least 80% with interconnected pores to allow capillary flow along the scaffold (the cross-sectional view of the fibril shows porosity and scaffold having the diameter at least 50 microns (the cross-sectional view of the fibril shows scale of more than 100 μm; Figure 1 D) and mechanical strength in the thread direction at least 20MPa. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to modify the composition of aligned nanofibrils collagen scaffold comprising  nucleic acid based molecules as taught in prior art to optimize the porosity of said scaffold that has at least 80% with interconnected pores  as reported in Nakayama, in order to provide capillary flow along the scaffold, as instantly claimed, with a reasonable expectation of success, before the effective filing date of the instant application. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so in order to provide a fibril composition comprising nucleic acid based molecules for gene delivery (supra). One of skill in the art would have had a reasonable expectation of success because prior art successfully reported optimizing the porosity with interconnected pores to allow capillary flow along the scaffold having the diameter at least 50 microns and mechanical strength in the thread direction (see Nakayama).  It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claim 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pauksto et al (WO 2013/103423, dated 04/11/2013, art of record), Mori et al (US 20090203768, dated 8/13/2009), as evidenced by Aneed et al (Journal of Controlled Release 94 (2004) 1-14), Nakayama et al (ACS Nano. 17 Jun 2015, Vol. 9, No. 7; pages 6900-6908, IDS), as applied above for claim 13 and further in view of Bolliet et al (Tissue Engineering 2008 Sep;14(3):207-19), Xu et al (The Scientific World Journal 2012, Vol. 2012; 1-10, IDS). 
The teaching of Pauksto, Mori and Nakayama have been described above and relied in same manner. The combination of reference differs from claimed invention by not disclosing that the scaffold is (i) crosslinked by EDC/sNHS and (ii) biocompatible biodegradable implant with tunable degradation depending on the level of crosslinking ranging from four weeks to one year.
Bolliet teaches preparing a homogeneous and highly porous solid collagen scaffold comprising collagen fibrils produced in successive fabrication runs in different freeze dryers with comparable pore size that loaded with plasmid encoding GDNF. The collagen scaffolds supplemented with 50 mg of pGDNF lipoplexes seeded with 500,000 and 2 million rat MSCs displayed high levels of expression and GDNF in the medium in the 4- to 6-day collection period (Fig. 6A, page 210, col. 1, para. 3, col. 2, para. 2 and 3). One of ordinary skill in the art would be motivated to modify the composition of Paukshto to have included a water-based suspension of microcarriers forming an injectable biocompatible biodegradable scaffold, as previously disclosed by Mori and Bolliet, in order to provide a biocompatible scaffold containing no residue of harmful chemicals and capable of being degraded by the body of a patient after injection. 
Xu et al discloses that crosslinking collagen scaffolds is a useful way to control the degradation rate (page 7, para. 1), ranging from four weeks to one year. Specifically, it is disclosed that the collagen scaffold crosslinked with nanoparticles at a range of ratios showed degradation rates from 45% to 5% after 14 days, which would suggest complete degradation taking place over 4 weeks or more (page 7, 1stcol. 1, para. 1). 
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to modify the composition of aligned nanofibrils as taught by Pauksto, to provide tunable degradation depending on the level of crosslinking as taught by Xu, in order for the integration of EDC/sNHS, as previously disclosed by Bolliet, as instantly claimed, with a reasonable expectation of success, before the effective filing date of the instant application. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so in order to provide improved flexibility in the choice of crosslink material to be used in the composition as reported in Bolliet (supra). One of skill in the art would have had a reasonable expectation of success because prior art successfully reported crosslinking proteins using ECD/sNHS to provide improved flexibility in the choice of crosslink material to be used in the composition as in Bolliet. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 17 -20 are rejected under 35 U.S.C. 103 as being unpatentable over Paukshto et al (US Patent no 8227574, dated 07/24/2012, art of record), Pauksto et al (WO 2013/103423, dated 04/11/2013, art of record), Mori et al (US 20090203768, dated 8/13/2009) as evidenced by Aneed et al (Journal of Controlled Release 94 (2004) 1– 14) and Bolliet et al (Tissue Engineering 2008 Sep;14(3):207-19) and  Xu et al (The Scientific World Journal 2012, Vol. 2012; 1-10, IDS). 
Claims are directed to a composition comprising fibrillar micro-particles with a diameter more than 1 microns formed by aligned fibrils such that the fibrils enable attachment and alignment of at least one type of cells; and said fibrillar micro- particles comprise nucleic acid-based molecules that modulate gene expression of the cells attached to the fibrils, such that the positively charged fibrils compensate negatively charged nucleic acid-based molecules incorporated on the surface of the fibrils and facilitate transfection of the cells attached to the fibrils.. 
With respect to claim 17, Paukshto (1) discloses a composition forming a rod-like fibrillar micro-carrier with the micro fibrils aligned in the direction of the rod such that the fibrils enable an attachment and alignment of at least one type of cells and human fibroblast cells are shown to attach and align on the fibrils (figures 2a-c and 10). Paukshto and Baker disclose the composition of claim 17, and Paukshto further discloses that the rod-like micro-carrier has porosity at least 80% with interconnected pores to allow capillary flow along the micro-carrier (cross sectional views of the fibril demonstrate structure; Figures 5 and 6); said micro-carrier has the diameter at least 10 microns and mechanical strength in the rod direction at least 20 MPa  (as further evidenced by Huang who discloses strength of 160 MPa; page 6, 3rd paragraph) (limitation of claim 18). Pauksto et al (2) teach a composition comprising aligned nanofibrillar collagen material (see para. 103) with nanoweave structure (see para. 70-74) and enabling attachment and alignment of at least one type of cells (see para 98, 100, 106); and said nanofibrillar collagen material align endothelial cells according to some embodiments of the present invention depends in part on the diameter of the collagen fibrils. It is further disclosed that variations could include nucleic acid (mRNA) that can enhance endothelial proliferation, maintain endothelial differentiation, and/or attract circulating endothelial progenitor cells (see para. 28). Pauksto et al (1) and (2) differs from claimed invention by not explicitly disclosing incorporating nucleic acid on the nanofibrillar collagen material that modulate gene expression of the cells attached to the-nanofibrillar collagen material, such that the positively charged nanofibrillar collagen material compensate negatively charged mRNA incorporated on the surface of the nanofibrillar collagen material.
Before the effective filing date of instant application, Mori provided guidance with respect to controlling a rate of nucleic acid release, characterized by incorporating a nucleic acid into a positively-charged water-insoluble biodegradable polymer, and releasing the nucleic acid by degradation of the biodegradable polymer, wherein biodegradable polymer is collagen (see para. 20, 23). It is disclosed that positively-charged water-insoluble biodegradable polymer such as collagen comprises an introduced positively-charged group (see claim 1-4 of Mori). Aneed teaches non-viral systems are cationic in nature. They interact with negatively charged DNA through electrostatic interactions. The total charge, however, maintains a positive net value. This will enable the carrier of efficiently interacting with the negatively charged cell membranes and internalizes into the cell, which occurs mainly through the endocytosis pathway (see page 4, col. 2, para. 3). The combination of reference differs from claimed invention by not disclosing collagen scaffold crosslinked by EDC/sNHS.
Bolliet teaches preparing a homogeneous and highly porous solid collagen scaffold comprising collagen fibrils produced in successive fabrication runs in different freeze dryers with comparable pore size that loaded with plasmid encoding GDNF. The collagen scaffolds supplemented with 50 mg of pGDNF lipoplexes seeded with 500,000 and 2 million rat MSCs displayed high levels of expression and GDNF in the medium in the 4- to 6-day collection period (Fig. 6A, page 210, col. 1, para. 3, col. 2, para. 2 and 3). One of ordinary skill in the art would be motivated to modify the composition of Paukshto to have included a water-based suspension of microcarriers forming an injectable biocompatible biodegradable scaffold, as previously disclosed by Mori and Bolliet, in order to provide a biocompatible scaffold containing no residue of harmful chemicals and capable of being degraded by the body of a patient after injection. Xu et al discloses that crosslinking collagen scaffolds is a useful way to control the degradation rate (page 7, para. 1), ranging from four weeks to one year. Specifically it is disclosed that the collagen scaffold crosslinked with nanoparticles at a range of ratios showed degradation rates from 45% to 5% after 14 days, which would suggest complete degradation taking place over 4 weeks or more (page 7, 1stcol. 1, para. 1). 
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to modify the composition comprising micro fibrils aligned in the direction of the rod such that the fibrils enable attachment and alignment of one type of cells that align on the fibrils as taught by Paukshto (1), to provide inclusion of nucleic acid based molecules as disclosed in Paukshto et al (2) and Mori order to provide a rod-like fibrillar micro-carriers aligned in the direction of the fibril that includes nuclei acid based molecules, as instantly claimed, with a reasonable expectation of success, before the effective filing date of the instant application. Said modification amounting to combining prior art elements according to known methods to yield predictable results. It would be further obvious for a person of ordinary skill in the art to modify the composition of aligned nanofibrils as taught by Pauksto, to provide tunable degradation depending on the level of crosslinking as taught by Xu, in order for the integration of EDC/sNHS, as previously disclosed by Bolliet, as instantly claimed, with a reasonable expectation of success, before the effective filing date of the instant application. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so in order to provide improved flexibility in the choice of crosslink material to be used in the composition as reported in Bolliet (supra). One of skill in the art would have had a reasonable expectation of success because prior art successfully reported (i) incorporation of negatively charged nucleic acids on the surface of positively charged collagen leading to enhanced cellular uptake (see Mori) and (ii) crosslinking proteins using ECD/sNHS to provide improved flexibility in the choice of crosslink material to be used in the composition as in Bolliet. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).
Response to arguments
To the extent that Applicants’ arguments are pertinent to the new rejections, they are addressed as follows:
Applicant’s representative disagrees with the rejection arguing that it is well-known that a net surface charge of collagen at physiological pH is equal to zero, see for example e.g.: Picheny and Morozova. Applicant argues that in cited prior art teaches the surface charge of collagen (type I) fibrils (or nanofibrils) is zero for the most relevant physiological pH conditions (cell culture and in-vivo implant environment). In contrast to the prior art references, the present application instead discloses that “the collagen fibrils are positively charged” (“nanofibrillar collagen material exhibiting positive charge”). This is a significant departure from the prior art. The positively charges collagen fibrils compensate for negatively changed nucleic acid molecules and facilitates transfection of the molecules into the cells attached to the collagen nanofibrils. Applicant point to figure 16 to show unexpected transfection efficiency. Applicant in part agree that there are known methods to use positively charged collagen fibrils (see Strak et al and Nelson et al 1968). However, applicant argues that none of the prior art discloses or suggest the amended claims. Applicants’ arguments have been fully considered, but are not found persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicants have further engaged in selective reading of the teachings of Elangovan et al. to formulate the grounds for not teaching the invention. It should be noted that the ultimate goal of using parallel-aligned nanofibrillar scaffolds appears to be a 3-dimensuional controlled and transient release of nucleic acid. It is emphasized that it is Pauksto et al who teaches (i) collagen-based micro particles (ii) made of collagen have an alignment structure that is similar to one disclosed in the instant application. It is relevant to note that Pauksto teaches a composition comprising aligned nanofibrillar collagen material (see para. 103) with nanoweave structure (see para. 70-74) and enables attachment and alignment of at least one type of cells (see para 98, 100, 106); and said nanofibrillar collagen material align endothelial cells according to some embodiments of the present invention depends in part on the diameter of the collagen fibrils. It is further disclosed that variations could include nucleic acid that can enhance endothelial proliferation, maintain endothelial differentiation, and/or attract circulating endothelial progenitor cells (see para. 28). In view of foregoing it is apparent that all the feature of at least one aligned nanofibrillar collagen material and enabling attachment and alignment of at least one cells type as argued by applicant was known in prior art as evident from the teaching of Pauksto. 
In response to applicant’s argument that none of the prior art teaches collagen material is positively charged, it should be noted that Mori explicitly teaches controlling a rate of nucleic acid release, characterized by incorporating a nucleic acid into a positively-charged water-insoluble biodegradable polymer including collagen (see para. 20, 23). It is further disclosed that positively-charged water-insoluble biodegradable polymer such as collagen comprises an introduced positively-charged group. Before the effective filing it was generally known in art how to positively charge collagen (see applicant’s argument page 12, para. 2).  Aneed teaches non-viral systems are cationic in nature as they interact with negatively charged DNA through electrostatic interactions. One of ordinary skill in the art would, however, maintains a positive net value to enable the carrier of efficiently interacting with the negatively charged cell membranes and internalizes into the cell, which occurs mainly through the endocytosis pathway (see Aneed page 4, col. 2, para. 3).  Applicants' selective reading of prior art ignores the teachings of the Pauksto and Mori. 
In response to applicant’s argument of unexpected high transfection as compared to standard methods, it is noted that any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Pauksto et al teaches a composition comprising aligned nanofibrillar collagen material (see para. 103) with nanoweave structure (see para. 70-74) and enabling attachment and alignment of at least one type of cells (see para 98, 100, 106); and said nanofibrillar collagen material align endothelial cells according to some embodiments of the present invention depends in part on the diameter of the collagen fibrils. It is further disclosed that variations could include nucleic acid that can enhance endothelial proliferation, maintain endothelial differentiation, and/or attract circulating endothelial progenitor cells (see para. 28).  Further, incorporation of nucleic acid on the he collagen material using different method such as one disclosed in Mori and Bolliet were considered routine before the effective filing date of instant application. Therefore, the fact that nucleic acid may be incorporated within collagen scaffold for transfection of cell seeded on said scaffold composition to a greater extent as evident from the teaching of Mori or Bolliet is an expected result, and is the goal behind loading negatively charged nucleic acid on a positively charged collagen scaffold composition. As indicated in MPEP 716.02(c), Where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977). “Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof.” In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967).  Further, applicant should note that unexpected results have to be commensurate with the scope of the invention. "Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)." Example 5 (Figure 16) discloses human fibroblasts transfected with HGF mRNA and stained with. alpha. -hHGF (red) and Hoechst (blue) are presented in the FIG. 16, where A--cells were seeded on tissue culture plastic; B--cells were seeded on aligned collagen scaffold (aligned-crimp coating on plastic). The result of figure 16 appears to correspond to highlighted portion (fig. 2) of post filing publication of Zaitseva et al. The instant specification and post filing reference teaches use of aligned nanofibrillar collagen scaffolds fabricated by shear-based fibrillogenesis to form aligned nanofibrillar sheets, followed by self-assembly of the sheets to form thread-like scaffolds that are cross linked with EDC chemistry to modulate the degradation of the scaffold, with individual fibril diameters of ~30~80 nm (see page 123, col.. 2, last para and page 124, col. 1, highlighted text). (see fig. 16 of the instant application and page 124, col. 1, para. 1, fig. 2). However, in the instant case, claims are not so limited. Further, independent claims do not require thread-like scaffolds cross linked with EDC chemistry. 
Therefore, in view of the fact patterns of the instant case, and the ground of rejection outlined by the examiner, applicants’ arguments on record are not compelling and do not overcome the rejection of record.
Examiner’s note:  Should applicant provide evidence of unexpected superior transfection and/or mechanical strength that is commensurate with the claimed invention, instant obviousness rejection may be overcome, pending further consideration. 
Applicant’s representative is requested to contact Examiner to resolve the pending issues to put instant application in condition for allowance as indicated on page 2 of this office action. 

Conclusion
No claims allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huang et al (Biomaterials, 2013, 34(16), 4038-4047, IDS), 
Nie et al (Journal of Controlled Release, 2007, 120, 515-532, IDS)  discloses a composition comprising at least one aligned fibrillar material enabling attachment and alignment of at least one type of cells (highest attachment shown in group C where the DNA loaded chitosan nanoparticles are incorporated into the scaffold; alignment is not explicitly discussed but as evidenced by Baker, the nanoscale features of the nanofiber would have enabled cell alignment (Baker page 4, para. 2); page 119, para. 5; Fig. 5); and said fibrillar material comprises nucleic acid based molecules that modulate gene expression of the cells attached to the fibrillar material (the DNA loaded chitosan nanoparticles are incorporated into the scaffold; Groups B and C both show increased expression of BMP-2 after transfection with the scaffolds B and C; Fig. 1 and 7). 
Sun et al (Biomaterials 301222–1231 (Year: 2009)) teach preparation of collagen scaffolds incorporating plasmid complexes that facilitates transfection of MSC seeded on the collagen scaffold. 
 Akhtar et al (Advanced Drug Delivery Reviews 59 (2007) 164–182)
Balmayor et al (USPGPUB20180214572) teach a pharmaceutical composition comprising a mRNA encoding a bone morphogenetic protein (BMP) further comprising a collagen scaffold to which said RNA has been added or into which said RNA has been loaded along with seeding increasing number of cells on collagen sponges (see para. 418, example 11, figure 17).
Bolliet et al (Tissue Engineering 2008 Sep;14(3):207-19) /
Shepherd et al APL Mater. 3, 014902 online 11/05/2014, 1-8. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632